PER CURIAM.
The appellant was tried before a jury for the crime of murder in the second degree. He was found guilty by the jury, adjudicated guilty, and sentenced. On this appeal, the only substantial question presented is whether the trial court committed prejudicial error when it failed to sustain appellant’s objection to an improper question. We hold that the alleged error is not supported by a proper assignment of error; we have examined the record and find that it is free of prejudicial error.
The appellant, while being cross-examined, was improperly asked if he had been arrested for carrying a gun. Lockwood v. State, Fla.App.1958, 107 So.2d 770. An objection to the question was made and was overruled. Appellant then answered the question in the negative.
The alleged error is not reached under the general assignment of error that, “The court erred in overruling the various objections made by defendant’s attorney during the trial.” Redditt v. State, Fla.1955, 84 So.2d 317. See also Roberts v. State, 94 Fla. 149, 113 So. 726 (1927). We further hold that the error was harmless in that the arrest was denied by the witness (appellant) and it conclusively appears from the record that the improper question could not have impaired appellant’s right to a fair trial. Smith v. State, Fla.App.1968, 217 So.2d 359.
Affirmed.